UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 HSW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) 6 Concourse Parkway, Suite 1500 Atlanta, Georgia 30328 (Address of principal executive offices, including zip code) 404-364-5823 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At August 15, 2011, the number of common shares outstanding was 5,424,455. The total number of pages is 35 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2011 and December31, 2010 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signature 35 PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Expressed in U.S. Dollars) June 30, 2011 December 31, 2010 Assets Current assets Cash and cash equivalents $ $ Restricted cash - Trade accounts receivable, net Trade accounts receivable due from affiliates Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles, net Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Total current liabilities Long term liabilities Deferred tax liability Other long-term liabilities - Commitments and contingencies Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized, none issued - - Common stock, $0.001 par value; 20,000,000 shares authorized, 5,424,455 and 5,375,455 issued and outstanding at June 30,2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Expressed in U.S. Dollars) Three Months Ended June 30, Six Months Ended June 30, Operating revenue Web platform services from affiliates $ Digital online publishing Total revenue Cost of services Gross margin Operating expenses Selling, general and administrative expenses (including stock-based compensation expense of $149,085 and $36,946 forthe three months ended June 30, 2011 and 2010, respectively and $371,750 and $75,914 for the six months ended June 30, 2011 and2010, respectively) Depreciation and amortization Total operating expenses Operating loss ) Other income Interest (expense) income ) ) Other income - - Total other (expense) income ) ) Loss before income taxes and equity in loss of equity-method investment ) Equity in loss of equity-method investment, net of taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 2 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Expressed in U.S. Dollars) Six Months Ended June 30, Cash flows from operating activities: Net cash used in operating activities $ ) $ ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Increase in restricted cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from ongoing capital raising - Debtissuance costs ) - Net cash used in financing activities - Net decrease in cash and cash equivalents ) ) Impact of foreign currency translation on cash ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Six Months Ended June 30, Supplemental disclosure of cash flow information Other non-cash financing and investing activities Debt issuance costs in the form of warrants $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements 3 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) 1.DESCRIPTION OF BUSINESS Overview HSW International, Inc. (“HSWI”, “HSW International”, or the "Company") is an online media company that develops and operates next-generation web publishing platforms combining traditional web publishing with social media.Our co-founding and continuing development of Sharecare, Inc. with Harpo Productions, Sony Pictures Television, Discovery Communications, Jeff Arnold and Dr. Mehmet Oz created a highly searchable social Q&A healthcare platform organizing the questions and answers of health.Our international websites published under the HowStuffWorks brand provide readers in China and Brazil with thousands of articles about how the world around them works, serving as destinations for credible, easy-to-understand reference information.HSWI is the exclusive licensee in China and Brazil for the digital publication of translated content from Discovery, Inc.’s HowStuffWorks.com and in China for the digital publication of translated content from World Book, Inc., publisher of World Book Encyclopedia.We generate revenue primarily through service fees charged to clients for web platform development and operation services and the sale of online advertising on our websites.Information on our websites is not incorporated by reference into this Form 10-Q.We were incorporated in Delaware in March 2006.In April 2011, we relocated our headquarters to 6 Concourse Parkway, Suite 1500, Atlanta, Georgia 30328. HSW International is listed on The NASDAQ Capital Market and is currently in compliance with its listing standards.The Company transferred its listing from The NASDAQ Global Market on May 31, 2011. Liquidity Considerations On March 4, 2011, the Company entered into a senior revolving credit agreement with Theorem Capital, LLC (the "Lender") pursuant to which the Lender agreed to extend HSWI a line of credit of up to $1.0 million which expires on March 3, 2012, subject to renewal by the Lender, at its sole discretion, for an additional one-year period. Under the terms of the credit agreement, HSWI may, in its sole discretion, borrow from the Lender up to $1.0 million from time to time during the term of the credit agreement, in minimum loan amounts of $200,000.HSWI entered into this senior revolving credit agreement to provide flexibility as HSWI builds and executes upon its strategic initiatives. At June 30, 2011, our cash balance was approximately $3.0 million, and we had no outstanding balance under our line of credit. We consistently monitor our cash position to make adjustments as we believe necessary to maintain our objectives of funding ongoing operations and continue to make technological investments in our web platform business and our websites and their respective brands. Our management and directors continue to evaluate our progress and likelihood of success in each of our markets, our ability to raise additional capital, and the relative value of our resources and other opportunities.In February 2011, we implemented cost saving measures in our Brazil operations in connection with our search for a strategic media partner and consideration of other strategic alternatives.Our long-term plans require additional capital to support the development of our new business initiatives, mainly the establishment of new content vertical websites utilizing our next generation platform. We are evaluating and pursuing various methods to raise this capital, which may include a public or private debt or equity financing, strategic relationships or other arrangements, or the sale of non-strategic assets. There can be no assurance that any of these options will be available on acceptable terms, if at all. Any such additional financing may be dilutive to our stockholders. As of the filing of this document, we are in the process of raising capital through private placement transactions to sell newly issued securities of the Company. Proceeds will be used to fund the operations of the Company and allow for further development of new business opportunities. The securities offered will not be or have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. There is no certainty that we will be successful in raising capital, nor is there certainty around the amount of funds that may be raised. In addition, the success of our efforts will be subject to performance of the markets and investor sentiment regarding the macro and micro economic conditions under which we operate including stock market volatility. While we believe that our cash resources on hand together with our line of credit are sufficient to fund HSWI's existing businesses and payment for exercising the option disclosed under Note 9 - “Subsequent Events”, for a period of at least ten months from the end of the second quarter of 2011, our cash resources are not sufficient to fund these businesses for an extended period beyond that unless we are successful in raising capital, revenues increase significantly, or costs decrease significantly, none of which can be assured.If we are unable to raise additional capital, we may decide to restructure or suspend our activities in one or more of our markets in order to focus our limited resources on other opportunities. 4 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) We expect that our service agreements to provide web platform services to existing customers will continue to generate revenues for our Company during 2011, and we continue to pursue activities that identify and engage new customers for the business.Our current web platform services agreement with Sharecare, our largest customer, which accounted for approximately 75% of revenues during the six months ended June 30, 2011, expires in December 2011.Given that we do not expect that the Company and Sharecare will extend the term or enter into a new services agreement, there can be no assurance that the revenues generated from service agreements will be sufficient to cover our future liquidity needs. We currently do not have any material commitments for capital expenditures.As discussed above, we continue to explore various business initiatives that may lead to additional sources of revenue and growth to replace our revenues from Sharecare, which we do not expect to recur in 2012. To the extent we are unable to redeploy our resources related to the Sharecare agreement against new revenue generating opportunities, we may decide to suspend or reduce these resources and the related costs as part of our cash management strategy. 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The condensed consolidated financial statements include the financial statements of HSWI andour subsidiaries (1) HSW Brasil - Tecnologia e Informação Ltda., (2) HSW (HK) Inc. Limited, (3) Bonet (Beijing) Technology Limited Liability Company, and (4) BoWenWang Technology (Beijing) Limited Liability Company. The equity of certain of these entities is partially or fully held by citizens of the country of incorporation to comply with local laws and regulations. Equity investments in which we have the ability to exercise significant influence but do not control and for which we are not the primary beneficiary are accounted for using the equity method.In the event of a change in ownership or degree of influence, any gain or loss resulting from an investee share issuance will be recorded in earnings.Investments in which we are not able to exercise significant influence over the investee are accounted for under the cost method.Controlling interest is determined by majority ownership interest and the ability to unilaterally direct or cause the direction of management and policies of an entity after considering any third-party participatory rights.The Company applies the guidelines set forth in Accounting Standards Codification (“ASC”) 810 – “Consolidations” in evaluating whether it has interests in variable interest entities (“VIE”),and in determining whether to consolidate any such entities.All inter-company accounts and transactions between consolidated affiliates have been eliminated in consolidation. We perform a qualitative analysis to determine whether or not we are the primary beneficiary of a VIE.We consider the rights and obligations conveyed by our implicit and explicit variable interest in each VIE and the relationship of these with the variable interests held by other parties to determine whether our variable interests have the power to control the VIE’s primary activities and will absorb a majority of a VIE’s expected losses, receive a majority of its expected residual returns, or both. If we determine that our variable interests will absorb a majority of the VIE’s expected losses, receive a majority of its expected residual returns, or both, we consolidate the VIE as the primary beneficiary, and if not, we do not consolidate. We have determined that Bonet (Beijing) Technology Limited Liability Company is a variable interest entity as defined inASC-810.We are the primary beneficiary of this entity and accordingly, we have consolidated the results of this entity along with our other subsidiaries.We have determined that our interest in Sharecare is not a VIE. Accordingly, since we have the ability to exercise significant influence but do not control the entity, we use the equity method to account for our investment in Sharecare. We continue to evaluate the facts and circumstances related to our investment to assess the need for change in our accounting method in future periods. The accompanying interim condensed consolidated financial statements for the three and six months ended June 30, 2011 and 2010 are unaudited. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America for financial information have been omitted pursuant to the 5 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) rules and regulations of Article 10 of SEC Regulation S-X. In the opinion of management, these condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the periods indicated. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of results that may be expected for any other future interim period or for the year ending December 31, 2011. You should read the unaudited condensed consolidated financial statements in conjunction with Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, as well as with HSWI’s consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Significant Accounting Policies Debt issuance costs Costs associated with entering into the revolving credit facility are deferred and amortized over the term of the credit facility on a straight-line basis. The amortization is included in interest expense in our consolidated statements of operations. In connection with the revolving credit agreement entered into in March 2011, the Company deferred debt issuance costs of approximately $0.15 million provided to our lender consisting of $0.02 million paid in cash and $0.13 million in warrants to purchase 65,359 shares of HSWI’s common stock. The debt issuance costs are amortized over the term of the revolving credit agreement. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standard Update (“ASU”) No. 2011-05, “Comprehensive Income (Topic 220” - “Presentation of Comprehensive Income”(ASU 2011-05). This update improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in this guidance require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, adjustments must be displayed for items that are reclassified from other comprehensive income to net income, in both net income and other comprehensive income. The standard does not change the current option for presenting components of other comprehensive income (“OCI”) gross or net of the effect of income taxes, provided that such tax effects are presented in the statement in which OCI is presented or disclosed in the notes to the financial statements. Additionally, the standard does not affect the calculation or reporting of earnings per share. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and are to be applied retrospectively, with early adoption permitted. The Company will adopt this update in the first quarter of 2012 and does not expect any material impact on its financial position, results of operations or cash flows. In May 2011, the FASB issued ASU No. 2011-04, “Fair value measurement (Topic 820)” - “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”(ASU 2011-04). The amendments in this ASU result in common fair value measurement disclosure requirements between U.S. GAAP and International Financial Reporting Standards. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and disclosing information about fair value measurements. The amendments include a clarification of the FASB’s intent about the application of existing fair value measurement requirements and change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this guidance are effective prospectively for interim and annual periods beginning after December 15, 2011, with no early adoption permitted.The Company will adopt theupdate in the first quarter of 2012 and does not expect the adoption to have a material impact on its financial position, results of operations or cash flows. Effective January1, 2011, the Company adopted ASU No.2009-13, “Revenue Recognition (Topic 605)” - “Multiple-deliverables revenue arrangements” (ASU 2009-13).This update provides that, when vendor-specific objective evidence or third-party evidence of selling price is not available, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration based on the relative selling prices of the separate deliverables (the “relative selling price method”). The relative selling price method allocates any discount in the arrangement proportionately to each deliverable on the basis of each deliverable’s selling 6 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) price. The Company concluded that the adoption of ASU 2009-13 did not have a material impact on its financial position, results of operations or cash flows, as the guidance applied to revenue arrangements with multiple deliverables, which were not significant. 3.INVESTMENT IN SHARECARE As of June 30, 2011, HSWI owned approximately 16.5% of the outstanding common stock of Sharecare. We account for our equity interest in Sharecare under the equity method of accounting, as we have the ability to exercise significant influence over Sharecare due to our seat on the Sharecare board of directors. Under this method, we record our proportionate share of Sharecare’s net income or loss based on the financial results of Sharecare. We continue to evaluate the facts and circumstances related to our investment to assess the need for change in our accounting method in future periods. The difference between the carrying amount of our investment balance in Sharecare and our proportionate share of Sharecare's underlying net assets was approximately $2.6 million as of June 30, 2011.The difference is characterized as goodwill and is subject to review in accordance with ASC 323 for other than temporary decline in value. Our investment balance in Sharecare reflects the intercompany profit elimination. The following table shows selected financial data of Sharecare including HSWI’s proportional share of net loss in Sharecare prior to the elimination of our portion of intercompany profit included in Sharecare’s earnings for the three months ended June 30, 2011, and 2010 of approximately $0.04 million and $0.04 million, respectively and for the six months ended June 30, 2011 and 2010 of approximately $0.08 million and $0.08 million, respectively: (Unaudited) Three Months Ended June 30, (Unaudited) Six Months Ended June 30, Revenues $ Gross profit Loss from operations ) Net loss ) Proportional share of investee loss $ ) $ ) $ ) $ ) 4.SEGMENTS Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and in assessing performance.Because of our integrated business structure, operating costs included in one segment can benefit other segments, and therefore these segments are not designed to measure operating income or loss directly related to the products included in each segment.Reconciling amounts include adjustments to conform with U.S. GAAP and corporate-level activity not specifically attributed to a segment.Corporate expenses include, among other items: corporate-level general and administration costs, technology costs and on-going maintenance charges; share-based compensation expense related to stock and stock option grants; depreciation and amortization expense; and interest expense and income. Our digital online publishing segment consists of our websites in Brazil and China and generates revenues from advertisers based in the respective countries. Our web platform services segment includes revenues and expenses related to our web platform services agreements with related parties. 7 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) Revenue, operating loss and total assets regarding reportable segments are presented in the following tables: Digital Online Publishing Web Platform Services Corporate Total Three Months Ended June 30, 2011 Revenue $ $ $
